[Cite as State v. Daniels, 2015-Ohio-258.]


                                        COURT OF APPEALS
                                    DELAWARE COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

STATE OF OHIO                                      JUDGES:
                                                   Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                         Hon. W. Scott Gwin, J.
                                                   Hon. John W. Wise, J.
-vs-
                                                   Case No. 14CA040025
MICHAEL K. DANIELS

        Defendant-Appellant                        OPINION




CHARACTER OF PROCEEDING:                       Appeal from the Delaware County Court of
                                               Common Pleas, Case No. 13 CRI 09 0402


JUDGMENT:                                      Affirmed


DATE OF JUDGMENT ENTRY:                         January 21, 2015


APPEARANCES:


For Defendant-Appellant                        For Plaintiff-Appellee

SCOTT A. WOLF                                  CAROL HAMILTON O'BRIEN
Firestone, Brehm, Wolf, Whitney & Young        Delaware County Prosecuting Attorney
15 West Winter Street                          Andrew M. Bigler
Delaware, Ohio 43015                           Assistant Prosecuting Attorney
                                               140 North Sandusky Street, Third Floor
                                               Delaware, Ohio 43015
Delaware County, Case No. 14CA040025                                                        2

Hoffman, P.J.


         {¶1}   Defendant-appellant Michael K. Daniels appeals his sentence entered by

the Delaware County Court of Common Pleas. Plaintiff-appellee is the state of Ohio.

                                    STATEMENT OF THE CASE1

         {¶2}   On January 23, 2014, Appellant entered a plea of guilty to one count of

improperly handling firearms in a motor vehicle, in violation of R.C. 2913.16(B), a fourth

degree felony. Following the plea, the trial court ordered a presentence investigation

report prior to entering a sentence.

         {¶3}   On March 28, 2014, the trial court sentenced Appellant to the maximum

prison term of eighteen months in prison.

         {¶4}   Appellant appeals, assigning as error:

         {¶5}   THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION BY

SENTENCING THE APPELLANT TO THE MAXIMUM PRISON TERM ON COUNT

ONE.

         {¶6}   In State v. Kalish, 120 Ohio St. 3d 23, 2008–Ohio–4912, ¶ 4, the Supreme

Court of Ohio set forth the following two-step approach in reviewing a sentence:

                In applying Foster [State v., 109 Ohio St. 3d 1, 2006–Ohio–856] to

         the existing statutes, appellate courts must apply a two-step approach.

         First, they must examine the sentencing court's compliance with all

         applicable rules and statutes in imposing the sentence to determine

         whether the sentence is clearly and convincingly contrary to law. If this




1
    A rendition of the underlying facts is unnecessary for our resolution of this appeal.
Delaware County, Case No. 14CA040025                                                        3


       first prong is satisfied, the trial court's decision shall be reviewed under an

       abuse-of-discretion standard.

       {¶7}   In order to find an abuse of discretion, we must determine the trial court's

decision was unreasonable, arbitrary or unconscionable and not merely an error of law

or judgment. Blakemore v. Blakemore, 5 Ohio St. 3d 217 (1983).

       {¶8}   This court recently reaffirmed this standard of review in a well developed

analysis filed November 17, 2014 in State v. Bailey, 5th Dist. Ashland No. 14–COA–

008, 2014–Ohio–––––, ¶ 18–24.

       {¶9}   In determining a sentence, R.C. 2929.11 and 2929.12 require trial courts

to consider the purposes and principles of felony sentencing, as well as the factors of

seriousness and recidivism. See, State v. Mathis, 109 Ohio St .3d 54, 2006–Ohio–855.

       {¶10} Appellant maintains it is unclear whether the trial court herein considered

the purposes and principles of felony sentencing.

       {¶11} However, upon review, the trial court's March 31, 2014 Journal Entry

specifically states the court has considered the purposes and principles of R.C. 2929.11

and the factors of 2929.12 in sentencing Appellant. Furthermore, the sentence imposed

by the trial court was within the range of possible sentences for a fourth degree felony.

       {¶12} At the sentencing hearing, the trial court found Appellant committed the

most serious form of the offense. The court noted Appellant's previous conviction for a

firearm offense, the fact the weapon in this case was loaded and reported stolen,

Appellant's two previous bond violations for failure to appear, and a prior gun charge.

The trial court cited Appellant's having been on community control as a result of a
Delaware County, Case No. 14CA040025                                                     4


weapons offense at the time the offense was committed herein, and acknowledged

Appellant's terminations from community control in the past.

       {¶13} We find the trial court properly considered the purposes and principles of

R.C. 2929.11, as well as, the factors in sentencing Appellant. The sentence was within

the range for a fourth degree felony. Further, the trial court considered Appellant's prior

history, his conduct herein, and his likelihood to reoffend.

       {¶14} Based upon the above, Appellant's sentence in the Delaware County

Court of Common Pleas is affirmed.

By: Hoffman, P.J.

Gwin, J. and

Wise, J. concur